        Case 1:18-cv-12316-AT-SN Document 24 Filed 04/09/21 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
YOLE ZELLER,                                                     DOC #: _________________
                                                                 DATE FILED: 4/9/2021
                     Plaintiff,

              -against-                                           18 Civ. 12316 (AT) (SN)

COMMISSIONER OF SOCIAL SECURITY,                                          ORDER

                Defendant.
ANALISA TORRES, District Judge:

       Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 23, of the Honorable Sarah Netburn, the Court reviewed the R&R for clear error, and found
none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014).

        The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Plaintiff’s motion
for attorney’s fees is GRANTED and Defendant shall pay $13,338.06 in fees and expenses to
Plaintiff. R&R at 2.

       The Clerk of Court is directed to terminate the motion at ECF No. 21.

       SO ORDERED.

Dated: April 9, 2021
       New York, New York
